Citation Nr: 1029277	
Decision Date: 08/04/10    Archive Date: 08/16/10

DOCKET NO.  07-18 257	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for a neurological disorder 
of the upper and lower extremities as secondary to the service-
connected residuals of a shell fragment wound to the right temple 
area with retained foreign body.

2.  Entitlement to service connection for headaches as secondary 
to the service-connected residuals of a shell fragment wound to 
the right temple area with retained foreign body.

3.  Entitlement to service connection for blurred vision as 
secondary to the service-connected residuals of a shell fragment 
wound to the right temple area with retained foreign body.


REPRESENTATION

Veteran represented by:	Missouri Veterans Commission



ATTORNEY FOR THE BOARD

Jebby Rasputnis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1952 to December 
1953.  His awards and decorations include the Purple Heart Medal.

This matter was last before the Board of Veterans' Appeals 
(Board) in March 2009, on appeal of a January 2006 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Louis, Missouri.  The RO denied the Veteran's 
claims for service connection and the Board remanded the matters 
for additional development.

In October 2007, the Veteran testified before a Decision Review 
Officer at the St. Louis, Missouri RO and a copy of that hearing 
transcript has been associated with the claims file.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

As noted above, this matter was remanded by the Board in March 
2009.  In that remand, the Board observed that the medical 
evidence of record did not adequately address whether or not the 
Veteran's claimed disabilities were aggravated (italics added for 
emphasis) by the service-connected residuals of a shell fragment 
wound of the right temple with retained foreign body (RFB).  The 
Board specifically directed that the Veteran be afforded a new VA 
examination that would include discussion as to whether or not 
the service-connected residuals of a shell fragment wound to the 
right temple aggravated, rather than caused, the Veteran's 
claimed disabilities. 

Pursuant to the 2009 remand instructions, the Veteran was 
afforded another VA examination in April 2010.  The 2010 examiner 
provided the following opinion:

It is possible that he may be having headaches 
because of shrapnel as he may have scar tissue 
contributing to some pain around his right eye.  
However, blurring of his vision is unlikely to be 
cause by shrapnel injuries as it did not affect his 
brain, etc.  Numbness and tingling of his upper 
extremities is also unlikely to be caused by his 
shrapnel injuries which were superficial injuries.

The examiner did not address the issue of aggravation and 
did not provide the opinions requested or answer the 
questions asked in the remand.  

As the examiner failed to address the issue of aggravation, was 
not responsive to the questions, did not provide the requested 
opinions, and did not discuss the specified evidence, the Board 
finds the April 2010 examination report inadequate for rating 
purposes and that it must be returned to the examiner for a 
clarifying opinion.  If the findings on an examination report are 
incomplete, it is incumbent upon the rating board to return the 
report as inadequate for evaluation purposes.  See 38 C.F.R. § 
4.2.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)


1.  The RO/AMC will ascertain if the 
Veteran has received any VA, non-VA, or 
other medical treatment that is not 
evidenced by the current record.  The 
Veteran should be provided with the 
necessary authorizations for the release 
of any private treatment records not 
currently on file.  The RO/AMC should then 
obtain these records and associate them 
with the claims folder.

2.  The RO/AMC must then, in accordance 
with 38 C.F.R. § 4.2, return the Veteran's 
claims file to the April 2010 examiner (if 
unavailable, the file should be provided 
to another physician of suitable 
background and experience) to determine 
whether or not the service-connected 
residuals of a shell fragment wound to the 
right temple aggravated, rather than 
caused, the Veteran's claimed 
disabilities.  The following 
considerations will govern the review:

a.	The entire claims folder and a copy 
of this remand must be made available 
to the reviewer.  The examination 
report must reflect review of pertinent 
material in the claims folder.

b.	After reviewing the claims file, the 
examiner must respond to the following 
specific questions and provide a full 
statement of the basis (or bases) for 
the conclusions reached:

 i.	Concerning any currently present 
neurological disorder of the upper 
and lower extremities, headaches and 
blurred vision found on examination:

1.	 Whether any disorder was 
chronically worsened by the 
service-connected residuals of 
a shell fragment wound to the 
right temple or by an increase 
in movement of the service-
connected RFB of the right 
temple during a September 2003 
MRI scan of the brain; and

2.	What additional severity, if 
any, of the currently present 
neurological disorder of the 
upper and lower extremities, 
headaches and blurred vision 
exists solely due to 
aggravation by the service- 
connected residuals of a shell 
fragment wound to the right 
temple?

c.	The rationale for all opinions 
expressed should be fully detailed.

d.	Regarding the Veteran's headaches, 
the  examiner must answer the following 
questions:

 i.	On the basis of the clinical 
record, can it be concluded with 
clear and unmistakable certainty 
that the Veteran's currently 
diagnosed headaches pre-existed his 
entry into active military service? 
And

  ii.	If headaches did clearly preexist 
service, can it be concluded with 
clear and unmistakable certainty 
that the pre-excising headaches were 
not aggravated to a permanent degree 
in service beyond that which would 
be due to the natural progression of 
the disease?

e.	In formulating the foregoing 
respective opinions, the examiner must 
comment on the following service and 
post-service treatment records, as they 
pertain to the respectively claimed 
disabilities:

 i.	December 1951 Report of Medical 
History, containing an examiner's 
notation that the Veteran had had 
frequent headaches;

 ii.	September 1952 treatment record, 
showing that the Veteran had 
sustained a shell fragment wound to 
the right temple, which was 
subsequently cleaned and debrided; a 
small foreign body was retained;

  iii.	December 1953 service separation 
examination report, reflecting that 
all of the Veteran's systems were 
evaluated as "normal," bilateral 
vision was 20/20 and accommodation, 
color vision and field of vision 
testing--tests that were not 
performed at service entrance-were 
reported as "normal;"

  iv.	September 2003 MRI scan of the 
brain, containing findings of severe 
chronic supratentorial microvascular 
disease, no definite acute 
infarction or abnormal enhancement, 
and, large retained RFB of the right 
temple;

  v.	 November 2005 VA neurologist's 
opinion that the Veteran's right 
temporal shrapnel injuries were not 
likely to have caused (italics added 
for emphasis) his problems with 
balance, headaches, etc.; and;

  vi.	April 2007 VA optometrist's 
opinion that the Veteran's best-
corrected visual acuities were 
unattainable at that time, and to 
attribute any ocular problem in the 
right eye to a history of shrapnel 
trauma to the right temple ears 
would be purely speculative.

f.	If the March 2009 VA examiner is 
unavailable, any other reviewing 
physician is advised to conduct all 
tests or studies - to include, if 
necessary, examination of the Veteran - 
required to provide the requested 
findings.  All clinical findings must 
be reported in detail.

g.	In all conclusions, the reviewer 
must identify and explain the medical 
basis or bases, with identification of 
the pertinent evidence of record.  If 
the examiner is unable to render an 
opinion without resort to speculation, 
he or she must explain why and so 
state.

3.  After the above has been completed, the 
RO must review the claims file and ensure 
that all of the foregoing development 
actions have been conducted and completed 
in full.  If any development is incomplete, 
appropriate corrective action is to be 
implemented.  If any report does not 
include adequate responses to the specific 
opinions requested, it must be returned to 
the providing physician for corrective 
action.

4.  Thereafter, the RO must consider all 
of the evidence of record and readjudicate 
the Veteran's claims for service 
connection, to include on the basis of 
aggravation.  The Veteran and his 
representative must be provided a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues currently on 
appeal.  An appropriate period of time 
should be allowed for response.  
Thereafter, if indicated, the case should 
be returned to the Board for appellate 
disposition.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

The Veteran is hereby notified that it is his responsibility to 
report for any examination and to cooperate in the development of 
the claim.  The consequences for failure to report for a VA 
examination without good cause may include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2009).   In the event that the Veteran 
does not report for any scheduled examination, documentation 
should be obtained which shows that notice scheduling the 
examination was sent to the last known address.   It should also 
be indicated whether any sent notice was returned as 
undeliverable.

The RO and the Veteran are advised that the Board is obligated 
by law to ensure that the RO complies with its directives, as 
well as those of the appellate courts.  It has been held that 
compliance by the Board or the RO is neither optional nor 
discretionary.  Where the remand orders of the Board or the 
Courts are not complied with, the Board errs as a matter of law 
when it fails to ensure compliance.  Stegall v. West, 11 Vet. 
App. 268, 271 (1998).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



